Citation Nr: 1226891	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for mechanical low back pain, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bi-temporal headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 1989 and from November 1994 to January 1998.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from June 2010, October 2010 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Newington, Connecticut (RO).

The issues of entitlement to an increased evaluation for mechanical low back pain, currently evaluated as 20 percent disabling; an increased evaluation for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling; and a total disability rating based upon individual unemployability (TDIU) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's bi-temporal headaches are manifested by prostrating headaches occurring about three times weekly and lasting several hours at a time, accompanied by severe pain, tunnel vision, photophobia, and occasional dizziness or vomiting, which have been shown to be productive of severe economic inadaptibility.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, for bi-temporal headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issue decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board 

may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Service connection for the Veteran's bi-temporal headaches was granted by a December 1996 rating decision and a noncompensable evaluation was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from December 29, 1995.  In an October 2004 rating decision, service connection for bi-temporal headaches was severed effective December 31, 2004, which was reestablished by an August 2009 rating decision, effective December 31, 2004.  The Veteran filed his present claim for an increased evaluation for his service-connected bi-temporal headaches in September 2010.  An October 2010 rating decision increased the evaluation to 30 percent effective September 8, 2010 under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran filed a timely notice of disagreement in June 2011 and perfected his appeal in December 2011.  

The Veteran's service-connected bi-temporal headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating." Cf. Fenderson, 12 Vet. App. at 126-127 

(quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

In October 2010, the Veteran underwent a VA neurological examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported developing headaches around 1996.  He stated that he would get tingling sensation and then tunnel vision in his right eye lasting about 5 minutes, which would gradually resolve; he would then get severe headache in both temporal regions, behind the eyes and into the neck, which would require resting in a dark room, usually for several hours.  The headaches were occasionally associated with nausea, but no vomiting.  They occurred about twice a week.  The Veteran rated the worst pain at 9 to 10 on a scale of 1 to 10 in severity.  He related that he was in school from 2008 to January 2010 to become a radiology technician but had to drop out because the headaches prevented him from being able to study or concentrate.  Concerning employment, he stated that he most recently worked for a glass company until about 1.5 years ago, but came to an agreement with the employer that he was not able to complete his job duties due to his headache disability.  On physical examination, cranial nerves II to XII were intact, and no motor strength or sensory deficit was shown.  The diagnosis was headaches, most consistent with migraines.  The VA examiner noted that there was moderate functional impairment by subjective history as the Veteran reported having symptoms that were incapacitating for several hours every other day and had caused him to leave school and his employment.

In a February 2011 letter, the Veteran's former employer verified that during the 20 years the Veteran had been employed intermittently with the company, his health deteriorated to the point where it was hindering his abilities and job performance.  They reached a mutual agreement to a layoff approximately two years previously because the Veteran could not "keep up physically."

The Veteran underwent a VA general medical examination in April 2011.  The Veteran reported that his headaches occurred a few times a week.  A typical headache would start as an aura and his eye would go blind a little and within minutes the headache would begin.  He stated "all I want to do is [lie] down."  He described the headaches as pressure in the temples and the "neck becomes completely stiff."  The headaches usually lasted for a few hours.  The Veteran stated that no medications that he tried had helped the headaches.  The Veteran reported flare-ups with pain and functional loss; aggravating factors were bright light and noise; the headaches lasted a few hours on average but occasionally it would last 8 hours.  The Veteran stated that his headaches were prostrating.  With regard to the disability's effect on physical employment, the Veteran was concerned about the tunnel vision and problems concentrating when he had a headache.  He also indicated that a sedentary position would also be difficult for him as it hurt to read with the headaches.  However, it was noted that the headaches would probably not limit his ability to perform a sedentary position.  On physical examination, cranial nerves II to XII were intact, and no motor strength or sensory deficit was shown.  The diagnosis was migraine headaches by subjective report.  The VA examiner stated that there was no reported limitation from the headache condition with regard to employment.

At his April 2012 hearing before the Board, the Veteran testified that he experienced severe headaches about three times a week and that during the headaches he would "shut down" and have to lock himself up in a dark room for several hours.  The headaches are accompanied by tunnel vision where one eye would go blind and then get fuzzy and start tunneling for about five minutes.  He would also experience occasional dizziness or vomiting.  He had been receiving treatments for his migraines at least once a month.  He stated that he used to work as a glazer but he and his employer came to a mutual agreement and he could not keep up with the job anymore and he was let go.  He further stated that since then he tried vocational rehabilitation twice but could not complete the courses; the second time, it lasted only about a week.  He reported that he was taking 8 tablets of Oxycodone daily and received Botox injections every month to manage his pain from his service-connected disabilities, to include migraine headaches.

After reviewing the totality of the evidence, the Board finds that the Veteran's testimony as to the severity and frequency of his headaches is credible, and demonstrates that they are very frequent and completely prostrating.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  The evidence of record reflects that the Veteran's headaches occur about three times a week, lasting about several hours on average.  The Veteran has reported that headaches were accompanied by severe pain, tunnel vision, photophobia and occasional dizziness or vomiting.  He also reported that these headaches incapacitate him to the point that he cannot work or function, and he would need to completely "shut down."  He would have to lie in a dark room with no light or sound.  The evidence shows that the Veteran experiences severe pain and significant difficulties due to the headache episodes and the headaches occur far more frequently than once a month.  Furthermore, the medical evidence indicates that the Veteran's current headaches are representative of severe headaches which would reasonably be expected to be described as prostrating.  

In addition, although the April 2011 VA examiner noted that there was no reported limitation from the headache condition with regard to employment, the Veteran has reported that he had to leave his employment and vocational school because of his incapacitating headaches that occurred several hours every other day.  To that effect, the February 2011 letter from his former employer confirms that he left his employment due to his deteriorating physical health and inability to perform his job.

Thus, the Board finds that based on the foregoing evidence, and with consideration of the frequency, intensity, and duration of the headaches, the Veteran's bi-temporal headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, more closely approximating the criteria for a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  A 50 percent disability rating is the maximum evaluation available for bi-temporal headaches under Diagnostic Code 8100.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the current rating inadequate.  The Veteran's headache disorder is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's bi-temporal headaches are manifested by prostrating headaches occurring about three times weekly and lasting several hours at a time, accompanied by severe pain, tunnel vision, photophobia, and occasional dizziness or vomiting, which have been shown to be productive of severe economic inadaptability.  When comparing this disability picture with the symptoms 

contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned herein for his service-connected headache disorder.  The maximum evaluation assigned specifically indicated that headaches must be "productive of severe economic inadaptability."  Thus, interference with employment is contemplated by the schedular criteria, and the remaining evidence of record does not show such an "exceptional and unusual disability picture" that goes beyond the limits of same.  The criteria for the current disability rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bi-temporal headaches, the evidence shows no distinct periods of time during the pendency of this appeal, during which the Veteran's service-connected headache disorder varied to such an extent that a rating greater than 50 percent would be warranted.  Thus, staged ratings are not in order.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 50 percent for service-connected bi-temporal headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 50 percent, but no greater, for bi-temporal headaches is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The Veteran claims that the March 2011 VA joints examination obtained in conjunction with his claims for an increased evaluations for his low back and right knee disabilities was inadequate.  At the April 2012 Board hearing, the Veteran testified that symptoms relating to his low back condition had worsened.  The Veteran also testified that the VA examiner failed to use a goniometer when the range of motion was tested at the March 2011 VA examination.  Specifically, the Veteran stated that the VA examiner incorrectly noted that the Veteran could casually bend forward 60 degrees to tie his shoe laces when in fact the Veteran did not even bend over but lift his leg up.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected low back and right knee disabilities.  38 C.F.R. §§ 3.326, 3.327 (2011).

Accordingly, the issue of entitlement to a TDIU must also be remanded for the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined "when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his service-connected low back and right knee disabilities.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of his response, the RO must obtain all of the Veteran's updated VA treatment records from the VA Medical Center in West Haven, Connecticut.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain 

the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA joints examination to determine the current severity of his service-connected low back and right knee disabilities.  The claims file and all records on Virtual VA, as well as this remand, must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records, if any, that are reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

With regard to the low back disability, the examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, 

the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected low back disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's low back disability.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

With regard to the right knee disability, all indicated tests and studies, to include active range of motion testing of the right knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must state at what degree the pain begins.  All clinical findings must be reported in detail and correlated to a 

specific diagnosis.  The examiner must describe, in detail, all symptomatology of the Veteran's service-connected right knee disability.

Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right knee.  The same range of motion studies must then be repeated after at least 10 repetitions.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the right knee.

Finally, irrespective of the Veteran's age and any nonservice-connected disorders, the examiner must provide an opinion as to whether the Veteran's service-connected low back, right knee, and headache disabilities, acting alone or in concert with each other, render him unable to secure and maintain substantially gainful employment, consistent with his education and occupational experience, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why 

an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issues were last adjudicated by the RO.  

After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


